Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Pilgrim on November 4, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 15: A method of utilizing the auxiliary power system of claim 1 to regulate the BAT of the bleed air flow generated by the APU, the method comprising: 
compressing the load compressor airflow to generate the bleed air flow; 
measuring the BAT with the BAT sensor; Page 5 -AMENDMENT AND RESPONSE TO FINAL OFFICE ACTION WITH AFCP 2.0 REQUEST; 
App. No. 16/238,983generating the BAT signal with the BAT sensor, wherein the generating the BAT signal is based, at least in part, on the BAT; 
transmitting the BAT signal to the APU controller; 
each of the BAT signal and the EGT signal; 
transmitting the flow regulator command to the flow regulator assembly; and 
controlling the flow regulator assembly to regulate the flow rate of the load compressor airflow, wherein the controlling is based, at least in part, on the flow regulator command.  
Claim 17: The method of claim 15, further comprising: 
combusting a mixture of the engine airflow and the fuel flow to generate the exhaust flow;
measuring the EGT of the exhaust flow with the EGT sensor; generating the EGT signal with the EGT sensor, wherein the generating the EGT signal is based, at least in part, on the EGT; and 
transmitting the EGT signal to the APU controller [[;]] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741